DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Modified Claim Rejections - 35 USC § 102
Applicant’s claim amendments have necessitated the following modified grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 19-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boldhane et al. (WO 2010/089772; published: Aug. 12, 2010; of record).

1. Development of naproxen granules: pass naproxen, dibasic calcium phosphate dehydrate and colloidal silicone dioxide through #40 mesh, mixed in a fluidizer, mixing binding solution (polyvinyl pyrrolidone K30 and water), dry granules;
2. Coating of naproxen granules of step 1: talc was added to water with stirring, Eudragit NE 30 D was added to talc/water dispersion and mixed and this dispersion was used for coating naproxen granules; and
3. Compression of naproxen chronotherapeutic drug release tablets: Eudragit NE 30D coated naproxen tablets were mixed with #40 mesh ASTM passed dibasic calcium phosphate dehydrate, polyethylene oxide and sodium alginate and then lubricated with magnesium stearate and compressed into tablets, the compressed tablets were then enteric coated with polyvinyl acetate phthalate (limitation of instant claims 1-3, 9 and 19-21 and 27-28, Example 1). 
Examiner’s note: Although the newly amended claim narrows what additives can be coated on the “polymer-coated, granulated substance” by incorporating the term “only”, such does not narrow what ingredients can be included in the claimed polymer-coated, granulated substance.  The instant claim language is open-ended with regards to the granules. Due to the “containing” language in the phrase “…in which a granulated substance containing a drug…”, the granulated substance can comprise the drug and any other ingredient.  In view of this broadest reasonable interpretation, the prior art’s granule comprising naproxen, dibasic calcium phosphate dehydrate, colloidal silicon 
With regards to instant claims 4 and 22, Boldhane et al. teach that the NSAIDS of the invention are selected from the group comprising naproxen, lornoxicam, diclofenac, ibuprofen and salts thereof, wherein naproxen sodium is preferably used for the chronotherapeutic pharmaceutical composition (p. 5, lines 11-16).  
With regards to instant claims 5-6 and 23-24, Eudragit NE 30 D is an ethylacrylate-methyl methacrylate copolymer (p. 6, lines 14-15). 
With regards to instant claims 7 and 25, Boldhane et al. teach wherein the coating of the naproxen granules of step 1 with Eudragit NE 30D (i.e., the claimed polymer) for a 5% polymer weight gain (within the claimed range); Eudragit NE 30 D was present in an amount of 116.7 mg per tablet (Example 1).
With regards to instant claims 8 and 26, Boldhane et al. teach 11.0 mg/tablet of magnesium stearate (with a 1100.0 uncoated tablet weight; the uncoated tablet comprises the polymer-coated, granulated substance) (Example 1).
With regards to instant claims 9 and 28, Boldhane et al. teach that the abovementioned tablet is orally administered and it must necessarily be characterized as “disintegrating” as it was made by the same process and comprises the same ingredients as claimed (MPEP §2112). 
Therefore, by teaching all the limitations of claims 1-9 and 19-28, Boldhane et al. anticipate the instant invention as claimed.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that Boldhane et al. does not disclose, either expressly or inherently, granules produced by the claimed step; or granules structurally the same as granules produced by such a step (Remarks: p. 9).
This is not found persuasive.  In response, and as indicated in the Examiner’s note in the modified rejection above: although the newly amended claim narrows what additives can be coated on the “polymer-coated, granulated substance” by incorporating the term “only”, such does not narrow what ingredients can be included in the claimed polymer-coated, granulated substance.  The instant claim language is open-ended with regards to the granules. Due to the “containing” language in the phrase “…in which a granulated substance containing a drug…”, the granulated substance can comprise the drug and any other ingredient.  In view of this broadest reasonable interpretation, the prior art’s granule comprising naproxen, dibasic calcium phosphate dehydrate, colloidal silicon dioxide, polyvinyl pyrrolidone K30, water, Eudragit NE 30 D, talc, polyethylene oxide, sodium alginate reads on the claimed “granulated substance” that is then mixed with only additives selected from the group consisting of a metal stearate (e.g., magnesium stearate), stearic acid, sucrose fatty acid ester, talc and silicic acid.
Applicants argue that the differences provide advantageous effects in the claimed invention, as shown in working examples in the instant specification (directing attention to Examples 1-3 that show that mixing polymer-coated granules with only an additive listed in instant claim 1 and 19 results in a reduced disintegration time).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617